Citation Nr: 1741601	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for migraines.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1998 to April 1998, from October 2001 to September 2002 and from June 2004 to July 2005. These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for migraines by considering it de novo, whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for migraines (on de novo review) and obstructive sleep apnea are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied the Veteran service connection for headaches based essentially on a finding that a chronic disability manifested by headaches was not shown to be related to his military service.

2.  Evidence received since the October 2006 rating decision suggests that the Veteran has migraine headaches that may be related to an injury in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for migraines may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (a).  When determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection is warranted for disability due to disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
An unappealed October 2006 rating decision denied the Veteran service connection for headaches based essentially on a finding that there was no evidence he had chronic headaches which were incurred in or aggravated by his military service. Specifically, it noted that his service treatment records (STRs) did not show any treatment for headaches.  The Veteran was notified of that decision and his appellate rights, and did not appeal it.  Therefore, that decision became final based on the evidence then of record.

Evidence in the record at the time of the October 2006 rating decision included the Veteran's STRs (noting congestion, headaches, and sore throat related to an upper respiratory infection that resolved with prescribed medication) and a January 2006 VA examination report (noting a diagnosis of nonprostrating migraine headaches). 
Notably, the Veteran filed his service connection claim in September 2005, just months after discharge. 

Evidence received since the October 2006 decision includes:  December 2010 VA treatment records that note a diagnosis of migraine headaches; March 2011 VA treatment records noting that the Veteran reported migraine twice weekly headaches; March 2014 VA treatment records noting that he reported intermittent headaches since he left service now occurring more frequently; September 2015 VA treatment records noting that he reported that 4-5 times a week he awoke with migraine headaches; and the Veteran's hearing testimony that his headaches have been present since service, that he self-medicated the headaches during service, that he experiences headaches daily, and that medication prescribed by VA does not adequately control the symptoms. 

As the prior final denial was based on a finding that the Veteran did not have a chronic headache disability that was incurred or aggravated in service, for evidence to be new and material, it must relate to the then unestablished facts (i.e., it must tend to show he has a chronic headache disability that is related to his service). Evidence received since the October 2006 rating decision includes his October 2016 Board hearing testimony indicating that his headaches have been present since service and that he experiences headaches daily.  Such evidence was not previously in the record, and is new.  It relates directly to a previously unestablished fact necessary to substantiate the claim, and is material.  Notably, for the purpose of reopening it is presumed credible.  In light of the above, and particularly considering the low threshold standard for reopening endorsed in Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the claim of service connection for migraine headaches.  Accordingly, the claim of service connection for migraine headaches may be reopened.


ORDER

The appeal to reopen the claim of service connection for migraine headaches is granted.


REMAND

The VA examinations in the Veteran's record do not contain an opinion regarding the etiology of his migraine headaches.  His hearing testimony and various VA treatment records reflect his reports that his migraines began in service and have persisted since.  An examination to determine the etiology of his headaches is necessary.

July 2011 VA sleep study records note a diagnosis of sleep apnea and that a CPAP machine was prescribed.  The Veteran reported having difficulty sleeping since service.  A Decision Review Officer determined that although the Veteran has a diagnosis of sleep apnea, the diagnosis came many years following discharge and there is no medical evidence relating the diagnosis to his service.  Significantly, It is not clear from the record whether or not there is a physical component to the sleep apnea (i.e., it is an obstructive sleep apnea).  If not, there is a question of whether or not the sleep apnea is aggravated by the Veteran's PTSD.  Furthermore, there is no medical opinion in the record that explains why the problems the Veteran had sleeping in service were not early manifestations of the sleep apnea that was diagnosed in July 2011.  An examination to determine the nature and likely etiology of the Veteran's sleep apnea is necessary. 
The Veteran has testified that he receives ongoing VA treatment for the disabilities remaining on appeal.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated (i.e., those not already in the record) records of VA treatment the Veteran has received for sleep apnea and headaches to specifically include all such records dated since June 2016.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the likely etiology of his migraine headaches.  The entire record must be reviewed by the examiner in conjunction with the examination. Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's migraine headaches.  Specifically, is it at least as likely as not (a 50% or greater probability) that they are directly related to (were incurred to/had their onset during) his active duty service ?  The rationale for this opinion must reflect consideration of the Veteran's lay accounts and his testimony that his headaches began in service. 

(b) If the response to (a) is no (i.e., the headaches are not directly related to the Veteran's service), is it at least as likely as not that they were (i) caused or (ii) aggravated by a service connected disability (including his psychiatric disability? 
(c) If the Veteran's migraine headache disorder is determined to not have been incurred or aggravated in service, and to not have been caused or aggravated by a service -connected disability, please identify the known etiological factors for migraine headaches, and in particular any shown/suggested by the record in this case.

3.  The AOJ should also arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of his sleep apnea.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Is the Veteran's sleep apnea an obstructive sleep apnea (OSA)? 

(b) Please identify the likely etiology for the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is (i) related directly to his service (due to disease, injury, or event, or had its onset, therein) or (ii) was caused or aggravated by a service connected disability (to include PTSD)?  

(c) If the sleep apnea is found to be unrelated to the Veteran's service, please identify the etiology for the sleep apnea considered more likely.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record, ensure that all development sought is completed as requested, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


